PONDER, Justice.
Plaintiffs seek mandamus against the District Attorney of the Fourth Judicial District directing him to file a usurpation suit against the Mayor of the City of Monroe, Louisiana. The district court sustained an exception of no cause or right of action filed by the District Attorney and the plaintiffs have appealed to this Court.
The basis for jurisdiction in this Court, as set out by plaintiffs, is the emoluments of the office of Mayor which is allegedly $5,000.
Since this is a suit to compel the District Attorney to file a usurpation suit against the Mayor of the City of Monroe, there is no amount in dispute. In the case of Grace v. Boggs, 220 La. 22, 55 So.2d 768, 769, which involved a dispute as to defendant’s candidacy for the Democratic aomination for Governor, this Court said:
“At the outset, we consider, ex proprio motu, whether this court has appellate jurisdiction of the case. The jurisdiction of the Court, original, appellate and supervisory, is established by Section 10 of Article 7 of the Constitution. The grant of appellate jurisdiction set forth therein is of a limited nature, being confined to seven different classes of cases. See First Nat. Life Ins. Co. v. City of New Orleans, 218 La. 9, 48 So.2d 145. The instant appeal, which involves solely the assertion and enforcement of a political right granted by statute, is not cognizable here under our appellate jurisdiction as defined by Section 10 of Article 7 — for, obviously, there is no amount (monetary or something capable of monetary appraisal) in controversy nor does it fall within any of the other types of cases of which we have appellate jurisdiction, even though there be no amount in dispute.” See also Allen v. Republican State Central Committee of La., 220 La. 722, 57 So.2d 413.
For the reasons assigned, it is ordered that this appeal be transferred to the Court of Appeal for the Second Circuit provided that the record is filed in that court within thirty days from the date of this decree; otherwise, the appeal shall be dismissed, All costs to await the final disposition of the case.